DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/07/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 7
Amended claims: 1, 5, 9, 14, and 17
New claims: None
Claims currently under consideration: 1-6 and 8-20
Currently rejected claims: 1-6 and 8-20
Allowed claims: None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmekler (U.S. 2016/0165941 A1).
Regarding claim 9, Hofmekler discloses a sugar substitute composition comprising about 90-99% by weight resistant dextrin fiber, a sweetening agent, a flavorant, and about 0.3-2% by weight processed rice extract ([0021], [0013], [0018], [0023], 90-98.5% by weight digestion-resistant soluble fiber, 0.1-7.0% by weight flavor-masking agent).
As for claim 10, Hofmekler discloses the resistant dextrin fiber as being present in an amount of about 96-99% by weight (specifically, 96.7%) ([0023]).
As for claim 11, Hofmekler discloses the processed rice extract as being present in an amount of about 0.5-1.5% by weight (specifically, 0.5% by weight) ([0023], [0017]).
As for claim 12, Hofmekler discloses the sweetening agent as being present in an amount of about 0.2-2% by weight (specifically, 0.06 rebaudioside A plus 0.24 Luo Han Guo extract) ([0023]).
As for claim 13, Hofmekler discloses the sweetening agent as being monk fruit extract and/or stevia extract ([0007], [0023]).
As for claim 16, Hofmekler discloses the flavorant is present in an amount of about 0.1-2% by weight (specifically, 0.1-6.0% by weight) ([0023]).
As for claims 17 and 18, Hofmekler discloses the flavorant as being vanillin (i.e., natural vanilla) ([0018], [0023]).
As for claim 19, Hofmekler discloses the composition as further comprising flavoring ingredients (i.e., honey flavoring) and dairy-derived ingredients (i.e., malted milk) ([0022]).
Claim Rejections - 35 USC § 102/103
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash et al. (U.S. 2007/0128311 A1).
Regarding claim 1, Prakash et al. discloses a high potency sweetener comprising at least one sweetening agent and at least one flavorant ([0007], [0081], [0096]), wherein the sweetening agent is monk fruit extract or stevia extract and the flavorant is vanillin ([0835]). Prakash et al. further discloses that the two components may be mixed in powder forms ([0894]) and that they may be at a ratio in the range of about 4:1 to about 1:4 ([0891]). Prakash et al. thus effectively discloses the high potency sweetener as comprising about 80% sweetening agent and about 20% flavorant. 
The reference is considered to disclose the composition with sufficient specificity to anticipate the claimed composition because (i) the breadth and variation of the claimed sweetening agents weighs against the claimed concentrations being particularly critical (e.g., the specification indicates that the stevia extract may comprise isolated or mixed steviol glycosides that may include any of several rebaudiosides ([0028]) that are known in the art to have different effects on flavor (see, e.g., Prakash et al. at [0068]-[0078]), (ii) the breadth and variation of the claimed flavorants weighs against the claimed concentrations being particularly critical (e.g., “fruit flavor extracts” is particularly broad; acetic acid/citric acid do not directly affect flavor in the same manner as cocoa/coffee or nut extracts), (iii) there is no apparent effect/interaction required between the sweetening agent and the flavorant—the claimed composition merely comprises the two independent components, (iv) the composition may comprise other components that would modify taste beyond just the sweetening agent and the flavorant, since only 83% of the composition is required to be the claimed components, (v) the intended use of the claimed intermediate composition is as a flavorant/sweetener that is added to other food products that may additionally contain other flavorings/sweeteners that could overwhelm the taste of the claimed composition (Specification, [0048]), such that the direct taste of the claimed composition per se is not directly at issue. Given the breadth of the present claim in relation to the specificity of the disclosure of Prakash et al., the present claim is determined to be anticipated by Prakash et al. based on the disclosed ratio of components of about 4:1 to about 1:4 ([0891]). MPEP 2131.03 II.
To the extent Prakash et al. may be determined to not disclose the claimed composition with sufficient specificity as related to the claimed component concentrations, claim 1 would still be obvious in light of the disclosure of Prakash et al. based on the same cited sections of the reference as described previously in relation to the anticipation rejection. The claimed concentrations would be obvious in light of the disclose ratio ([0891]).
As for claim 2, Prakash et al. discloses that the sweetening agent and the flavorant may be at a ratio in the range of about 9:1 to about 1:9 ([0891]), which would be 90% sweetening agent in the composition at a ratio of 9:1, thus anticipating the claimed range.
 As for claim 3, Prakash et al. discloses that the sweetening agent and the flavorant may be at a ratio in the range of about 9:1 to about 1:9 ([0891]), which would be 10% flavorant in the composition at a ratio of 9:1, thus anticipating the claimed range.
As for claim 4, Prakash et al. discloses the sweetener is a monk fruit extract (“Luo Han Guo sweetener”) or a stevia extract ([0048], [0835]).
As for claim 5, Prakash et al. discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]), which anticipates the claimed amount of 3.5-60% mogroside V by weight. The reference is considered to disclose the extract concentration with sufficient specificity to anticipate the claimed composition at least because no amount of monk fruit extract is required to be in the sweetener composition (since claims 1 and 4 indicate it may be included with stevia extract). MPEP 2131.03 II.
As for claim 6, Prakash et al. discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]), which anticipates the claimed amount of 13% mogroside by weight. The reference is considered to disclose the extract concentration with sufficient specificity to anticipate the claimed composition at least because no amount of monk fruit extract is required to be in the sweetener composition (since claims 1 and 4 indicate it may be included with stevia extract). MPEP 2131.03 II.
As for claim 8, Prakash et al. discloses the flavorant may be vanillin ([0105], [0835]).
Claim Rejections - 35 USC § 103
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmekler (U.S. 2016/0165941 A1) in view of Prakash et al. (U.S. 2007/0128311 A1).
Regarding claims 14 and 15, Hofmekler discloses the composition according to claim 13.
Hofmekler does not disclose the monk fruit extract as having 3.5-60% mogroside V by weight (claim 14) or 13% mogroside by weight (claim 15).
However, Prakash et al. discloses a similar sweetener composition comprising at least one sweetening agent and at least one flavorant ([0007], [0081], [0096]) and further discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]).
It would have been obvious to one having ordinary skill in the art to produce monk fruit extract having the claimed amounts of mogroside V and total mogrosides. Since Hofmekler does not specifically disclose suitable mogroside concentrations in a liquid monk fruit extract or provide any detailed instruction for such extracts ([0015]), a skilled practitioner would be motivated to consult Prakash et al. for additional instruction. Since Prakash et al. discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]), a skilled practitioner would find the production of a monk fruit extract having any purity percentage of mogroside V and total mogrosides to be obvious. As such, the claimed concentrations of 3.5-60% mogroside V by weight (claim 14) and 13% mogroside by weight (claim 15) in the monk fruit extract are considered obvious to a skilled practitioner.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmekler (U.S. 2016/0165941 A1) in view of Cho et al. (U.S. 2015/0320823 A1).
Regarding claim 20, Hofmekler discloses the composition according to claim 9.
Hofmekler does not disclose the process for producing the processed rice extract.
However, Cho et al. discloses a method of processing rice hull comprising wetting the rice hull with water and drying at a temperature of 100°C ([0093]).
It would have been obvious to one having ordinary skill in the art to produce a rice extract according to Cho et al. when producing a product according to Hofmekler. Since Hofmekler provides no instruction related to the production of the rice extract ([0017], [0028]), a skilled practitioner would be motivated to consult Cho et al. for further instruction. The teaching in Cho et al. that a rice hull water extract may be prepared by adding water to rice hull powder and heating at 100°C ([0093]) renders the incorporation of such a heating temperature into a method of producing a rice extract obvious.
Though Cho et al. discloses 100 g rice hull powder being combined with 1 L water ([0093]), Cho et al. discloses that the organic solvent or a mixing proportion of water/organic solvent is not particularly limited ([0058]) and provides no broader indication regarding appropriate relative concentrations between the water and the rice hull. A skilled practitioner would further recognize that the amount of water would largely determine the necessary time to dry the material. Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” The claimed concentration of about 14-16% by weight of the water to rice hull is thus considered obvious to a skilled practitioner, since the concentration is not critical (as evidenced by the lack of various other processing parameters that would ensure a consistent extract is attained) and the amount of added water would be dependent on the time and type of drying that is performed, as well as the indication that the solvent is not particularly limited.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1-8 over Prakash et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first asserted generally the arguments presented in the appeal of 15/683751 (Applicant’s Remarks, p. 5, ¶6).
However, it does not appear that the arguments detailed in the ‘751 application are pertinent to the present application, and Applicant does not highlight any particular relevance between the two applications beyond both relying on references that are related. Also, Prakash et al. has numerous published applications, particularly around 2007, that are routinely relied on as prior art in patent applications pertaining to sweetener compositions comprising stevia/rebaudiosides and related taste-modifying components. That the ‘751 application likewise relies on a reference to Prakash et al. does not implicitly indicate that arguments pertaining to a different reference should likewise be applicable herein. Further, the ‘751 application claims a combination of three components in a flavor-masking agent, together with fiber and a fruit extract for a total of five components. The present claims only require two components, which are specifically disclosed in combination in Prakash et al. at [0835]. The arguments from the ‘751 application do not relate to the present application.
Applicant next asserted that the claim rejections improperly rely on different sections of Prakash et al. that together are non-enabling (Applicant’s Remarks, p. 5, ¶7 – p. 6, ¶1). Applicant asserted that a “selection from laundry lists does not prove enablement” and that the disclosure of Prakash et al. was not enabling for the claimed subject matter (Applicant’s Remarks, p. 6, ¶¶2-3). Applicant further argued that the disclosures of Prakash et al. were too broad to support the claim rejections (Applicant’s Remarks, p. 7, ¶¶2-5). Applicant concluded that “not one paragraph or section with Prakash meets the anticipation standard that ‘a single reference must disclose the claimed invention with sufficient clarity to prove its existence in the prior art, and must disclose every element of the challenged claim.’” (Applicant’s Remarks, p. 7, ¶6 – p. 8, ¶1).
However, Applicant’s arguments are clearly written as if the claim rejections of record applied to the claims as presently amended, which is not the case. All of Applicant’s arguments pertaining to the breadth of the disclosures in the paragraphs of Prakash et al. ignore the fact that the claims subject to examination likewise were extremely broad, with claim 1 merely requiring “a sweetening agent” and “a flavorant” in terms of the claimed components. Since the claims have been amended, the claim rejections have been amended accordingly. Prakash et al. discloses a composition comprising components from the claimed lists of sweetening agents and flavorants ([0835]), which undermines all of Applicant’s arguments related to the breadth of the disclosure of Prakash et al. Examiner maintains that the claim rejections as presently written are adequate to deem the present claims anticipated, or at least obvious, and consequently unpatentable.
Applicant’s assertion that “not one paragraph or section with Prakash meets the anticipation standard that ‘a single reference must disclose the claimed invention with sufficient clarity to prove its existence in the prior art, and must disclose every element of the challenged claim’” improperly misconstrues “a single reference” to being a single embodiment within a reference. Prakash et al. constitutes “a single reference”. Citations to multiple paragraphs within a reference does not preclude relying on the reference to show anticipation of a claim.
Lastly, regarding enablement, there is virtually no enablement required of the present claims. Claims 1-6 and 8 merely require a mixture of two components, which is arguably implicitly enabled. The claims do not require any effect to occur or materialize as a result of the mixture. The claims do not require the flavorant to alter or mask the taste of the sweetening agent. Characterization of the flavorant as a “flavorant” does not implicitly indicate that it must be perceived as a flavor or modify the flavor of the mixture overall. Accordingly, Examiner maintains that the disclosure of Prakash et al. adequately enables the disclosed compositions. Applicant’s arguments pertaining to enablement are unpersuasive.
The rejections of claims 1-6 and 8 have been maintained herein.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 9-13 and 16-19 over Hofmekler: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that “processed rice extract” as claimed in claim 9 is a term that has a particular meaning in the art and that the term is not disclosed in the reference (Applicant’s Remarks, p. 8, ¶6 – p. 9, ¶). Applicant alleged that Examiner admitted in the rejection of claim 20 that Hofmekler does not disclose a “processed rice extract” (Applicant’s Remarks, p. 8, ¶7).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular “processed rice extract” produced by a specific method) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner maintains that the broad interpretation of “processed rice extract” as claimed is proper and is properly deemed obvious in light of the disclosure of Hofmekler.
The rejections of claims 9-13 and 16-19 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 14 and 15 over Hofmekler and Prakash et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted non-obviousness due to dependence on parent claim 9, which was alleged as being patentable based on previously-asserted arguments (Applicant’s Remarks, p. 9, ¶6).
Examiner maintains that claim 9 would be obvious for reasons detailed previously herein and that claims 14 and 15 likewise remain obvious. Applicant’s arguments are unpersuasive.
The rejections of claims 14 and 15 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claim 20 over Hofmekler and Cho et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Cho et al. is directed to non-analogous art (Applicant’s Remarks, p. 10, ¶3).
However, MPEP 2141.01(a) I states: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Hofmekler discloses that a rice extract is useful as a flavor-masking agent in a sweetener composition comprising steviol glycoside ([0007], [0017]). Since Cho et al. discloses a method for producing a rice extract ([0093]), which Hofmekler is useful in a sweetener composition, the disclosure of Cho et al. is reasonably pertinent to the problem faced by the inventor (where the present specification states: “there is a need for sugar substitutes that overcome the limitations in at least three categories: taste, function, and healthiness” ([007]), and therefore qualifies as analogous prior art. Applicant’s argument is unpersuasive.
Applicant next argued that Cho et al. allegedly teaches against the claimed process due to having an excess amount of water rather than rice (Applicant’s Remarks, p. 10, ¶4).
As noted in the claim rejection, though, Cho et al. indicates that the water concentration is not particularly limited, and a skilled practitioner would recognize that the amount of water would affect the time necessary to dry the material. Examiner maintains that despite the difference in water concentration relative to the rice concentration between Cho et al. and the claimed concentrations, the claimed concentrations would nonetheless be obvious for the reasons detailed in the claim rejection. Cho et al. also cannot be said to teach away from the claimed concentrations at least because it indicates that the solvent and mixing proportions are not particularly limited. Applicant’s arguments are unpersuasive.
The rejection of claim 20 has been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-6 and 8-20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793